Citation Nr: 0732517	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  07-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
for the purposes of accrued benefits.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purposes of accrued benefits.  

3.  Entitlement to service connection for hearing loss, for 
the purposes of accrued benefits.  

4.  Entitlement to service connection for tinnitus, for the 
purposes of accrued benefits.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcers, for the purposes of accrued benefits.  

6.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother, and Appellant's son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1945.  The veteran died in December 2004, and the 
veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied entitlement to 
service connection for a seizure disorder, PTSD, hearing 
loss, and tinnitus for accrued benefit purposes.  The RO also 
denied entitlement to service connection for cause of the 
veteran's death and determined that new and material evidence 
had been submitted to reopen the claim of service connection 
for stomach ulcers for accrued benefit purposes, but denied 
the claim on its merits.  The Board notes that during the 
course of the appeal, the claims file was temporarily 
brokered to the Jackson, Mississippi, VA Regional Office.

In July 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Claims of service connection for a seizure disorder, 
PTSD, hearing loss, tinnitus, and stomach ulcers were pending 
at the time of the veteran's death in December 2004.

3.  A seizure disorder is not shown by the evidence of record 
at the time of the veteran's death to be related to service.

4.  Hearing loss is not shown by the evidence of record at 
the time of the veteran's death to be related to service.  

5.  The medical evidence does not show a diagnosis of PTSD 
prior to the veteran's death.  

6.  The medical evidence does not show a diagnosis of 
tinnitus prior to the veteran's death.  

7.  Service connection for duodenal ulcer was denied by the 
Board in an April 1979 rating decision. 

8.  The evidence received since the April 1979 Board decision 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for stomach ulcers, for the purposes of accrued 
benefits.  

9.  Stomach ulcers are not shown by the evidence of record at 
the time of the veteran's death to be related to service.  

10.  The veteran died in December 2004.  The death 
certificate shows that the immediate cause of death was 
pulmonary failure with an underlying cause of severe chronic 
obstructive lung disease.  

11.  At the time of the veteran's death, service connection 
was in effect for malaria, rated as noncompensably disabling.  

12.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

13.  The record contains no indication that the veteran's 
death was proximately due to or the result of his active 
service or his service-connected disability.  




CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder, for the 
purposes of accrued benefits is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 
(2007).  

2.  Service connection for hearing loss, for the purposes of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385, 3.1000 
(2007).  

3.  Service connection for PTSD for the purposes of accrued 
benefits is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.1000 (2007).  

4.  Service connection for tinnitus for the purposes of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.1000 (2007).  

5.  The April 1979 Board decision which denied service 
connection for duodenal ulcer is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2007).

6.  The evidence received since the April 1979 Board decision 
which denied service connection for duodenal ulcer is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

7.  Service connection for stomach ulcers for the purposes of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2007).  

8.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  Accrued Benefits

The appellant seeks accrued benefits based on claims for 
service connection pending at the time of the veteran's 
death.  These claims include service connection for a seizure 
disorder, post-traumatic stress disorder (PTSD), hearing 
loss, tinnitus, and whether new and material evidence has 
been received to reopen a claim of service connection for 
stomach ulcers.  

Accrued benefits are those benefits to which the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2007).  Upon the death of a veteran, any accrued benefits 
are payable to his spouse, or to others if the spouse is not 
alive.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 
3.1000(a)(1) (2007).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2007); 
Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
Dependency and Indemnity Compensation (DIC) by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. §§ 3.1000(c); 3.152(b) (2007).  In addition, the 
veteran must have had a claim pending for such benefits at 
the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  A review of the claims file indicates that the 
veteran had claims for service connection filed during his 
lifetime that were pending at the time of his death.  See 38 
C.F.R. § 3.160(c) (2007) (defining "pending claim" as an 
application that has not been finally adjudicated); 38 C.F.R. 
§ 3.160(d) (2007) (defining "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review).  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for epilepsies, 
sensorineural hearing loss (an organic disease of the nervous 
system), and ulcers may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



II.  Decision    
A.  Seizure Disorder and Hearing Loss

The appellant asserts during the July 2007 hearing that 
service connection is warranted for the veteran's seizure 
disorder and hearing loss.  She explained during the hearing 
that his hearing loss and seizure disorder are attributable 
to noise exposure and trauma during the veteran's active 
military service.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a seizure disorder and 
hearing loss.  Service medical records reflect no complaints, 
treatment, or diagnoses of a seizure disorder or hearing 
loss, and the veteran's December 1945 discharge examination 
noted no abnormalities and hearing was 15/15 with whispered 
voice in both ears.  

Post service treatment records reflect complaints and 
treatment for seizures and hearing loss.  Specifically, an 
August 2004 private medical statement indicates that the 
veteran was treated for a history of "seizure/convulsion 
activity" from December 1996 to February 1999, and a July 
2004 VA outpatient treatment record contains a diagnosis of a 
seizure disorder with a note stating that his previous 
medication dosage level may have been low for the veteran's 
monthly seizures.  A September 2004 follow-up VA outpatient 
treatment record exhibits a diagnosis of a seizure disorder 
that is "well controlled with medication."  Similarly, VA 
outpatient treatment records from January 2003 to October 
2004, reflect a diagnosis of sensorineural hearing loss, not 
otherwise specified (NOS).

Based upon the evidence in the claims file, the first time 
the veteran's seizure disorder and hearing loss are shown are 
in July 2004 and March 2003 VA outpatient treatment records, 
respectively, many years following the veteran's discharge 
from service.  This significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The appellant has contended, in essence, that the veteran's 
seizure disorder and hearing loss have existed since his 
military service.  The Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of any hearing loss and 
complaints of a seizure disorder during service or 
immediately thereafter.  Additionally, there is no competent, 
credible evidence of record etiologically relating the 
veteran's current disabilities to service or any event of 
service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observations is competent).  
Thus, continuity of symptomatology after service is therefore 
not demonstrated.  

Furthermore, the Board finds that while post service 
treatment records reflect treatment and complaints for a 
seizure disorder and hearing loss prior to the veteran's 
death, they do not specifically comment on the etiology of 
his disabilities.  The Board notes that even though the 
appellant indicated during the July 2007 hearing that the 
veteran complained of a hearing problems and seizures shortly 
after being discharged from service, the complaints are 
overly remote to the diagnoses of sensorineural hearing loss 
and a seizure disorder before the veteran's death.  Without 
evidence of a seizure disorder and hearing loss in service, 
without evidence of seizures and hearing loss within the 
first post-service year, and with the evidence of a prolonged 
period without medical complaints of seizures and hearing 
loss, service connection for such disabilities for accrued 
purposes only is not warranted.  See generally, Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.)
There is no probative medical evidence suggesting a link 
between the veteran's period of service and his seizure 
disorder and hearing loss.  

The Board is aware of the appellant's contentions that the 
veteran's seizure disorder and hearing loss prior to his 
death, are somehow etiologically related to service; however, 
as the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, her assertions as to 
the existence, nature and etiology of the current diagnoses 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of credible, probative medical 
evidence linking the veteran's diagnoses to service, the 
appellant's claims for service connection for a seizure 
disorder and hearing loss, for the purposes of accrued 
benefits, are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a seizure disorder and hearing 
loss, for the purpose of accrued benefits, and there is not 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Post-Traumatic Stress Disorder (PTSD) and Tinnitus

The appellant testified during the July 2007 hearing that the 
veteran suffered from PTSD and tinnitus prior to his death.  
She explained that the veteran complained of ringing in his 
ears and exhibited anger issues, increased startle response, 
and nightmares associated with his PTSD.  Prior to the 
veteran's death, the veteran stated in his August 2004 and 
October 2004 stressor statements that during his active 
service, he was subjected to constant enemy fire and mortar 
attacks, which wounded many soldiers and "wiped out" one 
battalion.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran was 
diagnosed with PTSD or tinnitus prior to his death.  The 
Board acknowledges the veteran's contentions (prior to his 
demise) of experiencing traumatic events during his active 
military service as stated in his submitted stressor 
statements; however, post service treatment records contain 
no complaints, treatments, or findings related to PTSD or 
tinnitus.  Based upon the evidence in the claims file, no 
diagnoses of the claimed conditions have been entered.  
Absent proof of the existence of the disabilities being 
claimed, there can be no valid claims and service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected).  

The Board is aware of the appellant's contentions that the 
claimed disabilities are somehow etiologically related to the 
veteran's service; however, competent medical evidence of a 
current disability is required in order to grant service 
connection for the claims.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for PTSD and tinnitus, both for the 
purposes of accrued benefits, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

C.  Stomach Ulcers

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the April 1979 Board decision, which denied 
service connection for duodenal ulcer, the pertinent evidence 
of record consisted of the veteran's service medical records, 
private medical records from October 1971, a hearing 
transcript, and several lay statements dated November 1971, 
April 1976, and August 1977.  The veteran asserted that he 
received conservative treatment for his ulcer condition 
during and immediately following his active military service.  

In the April 1979 Board decision, the Board denied the claim 
stating that although the veteran may have had some form of 
stomach distress for many years, the evidence of record shows 
that the first indication of a duodenal ulcer was in 1971, 
many years after service.  The Board further added that 
service medical records do not refer to any gastrointestinal 
abnormality, and lay statements made many years after such 
treatment for an ulcer are of limited probative value; thus, 
service connection must be denied.  The Board decision is 
final.

The Board notes that the RO reopened the claim for service 
connection for stomach ulcers, for the purposes of accrued 
benefits in its May 2005 rating decision.  The Board is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Based upon the evidence of record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
the claim for service connection for stomach ulcers, for the 
purposes of accrued benefits.  Since the April 1979 Board 
decision, the evidence received into the record includes 
additional clinical treatment records that reflect the 
veteran's gastrointestinal problems prior to his death, and 
an August 2004 statement that states the veteran was treated 
for abdominal pain and ulcers in May 1945, during his active 
service.  This was part of the basis for the denial at the 
time of the April 1979 Board decision (that the evidence was 
insufficient to show the veteran had stomach ulcers during 
service or within one year thereafter service).  The claim is 
reopened and will be considered on the merits as discussed 
below.  

The appellant testified during the July 2007 hearing that 
shortly after being discharged from service, the veteran had 
stomach ulcers with symptoms including constant upset 
stomach, vomiting, bloody stools, and weight loss.  The 
appellant contends that service connection for the purposes 
of accrued benefits is warranted for stomach ulcers.  

As stated previously, the Court has also held that generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 
Vet. App. 169, 171 (1998).  

The Board finds that it is clear from the evidence of record 
that competent medical diagnosis of a gastrointestinal 
disability was of record.  The record reflects that prior to 
the veteran's death, the veteran was hospitalized several 
days in February 2003 because of acute gastrointestinal 
bleed.  Upon discharge from the hospital, the veteran was 
diagnosed with acute gastrointestinal bleed, secondary to 
diffuse gastritis.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent).

The question of whether the gastrointestinal disorder 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The Board notes that upon review of the service medical 
records, there are no complaints, treatment, or diagnosis of 
a stomach condition, and the veteran's December 1945 
discharge examination reflected normal genitor-urinary, 
abdominal wall, and viscera.  

Post service treatment records indicate complaints and 
treatment for a gastrointestinal disability.  In October 
1971, the veteran was hospitalized for a perforated duodenal 
ulcer.  The veteran underwent closure of the perforated 
duodenal ulcer and was discharged with a diagnosis of 
perforated duodenal ulcer.  As previously mentioned, the 
veteran was again hospitalized for stomach complaints in 
February 2003.  The February 2003 private treatment record 
states that the veteran was admitted because of acute 
gastrointestinal bleed.  Upon stabilization, the veteran was 
discharged from the hospital with a final diagnosis of acute 
gastrointestinal bleed secondary to diffuse gastritis.  
Finally, VA outpatient treatment records prior to his death 
contain a diagnosis of gastroesophageal reflux disease 
(GERD).  

Based upon the evidence in the claims file, the first time 
the veteran's gastrointestinal disability is shown is in an 
October 1971 private treatment report, many years following 
the veteran's discharge from service.  The post-service 
medical records, indicating a disorder that began years after 
service with no indication of an association to service, are 
found to provide evidence against his claim.  Maxson, supra.  
Indeed, the appellant has contended, in essence, that the 
veteran's stomach ulcers have existed since his military 
service.  The Board, is of course, aware of the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity 
of symptomatology; however, there is no objective medical 
evidence of record of any gastrointestinal disability and 
complaints of stomach ulcers during service or immediately 
thereafter.  Additionally, there is no competent, credible 
evidence of record etiologically relating the veteran's 
stomach disability to service or any event of service.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  Thus, 
continuity of symptomatology after service is therefore not 
demonstrated.  

Furthermore, there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his gastrointestinal disability.  Prior to the veteran's 
death, the veteran submitted several statements which 
indicated that he incurred an ulcer condition during his 
active service.  These statements were from fellow soldiers 
who were in the same military division as the veteran and 
stated to have witnessed the veteran taking medication for 
stomach ulcers.  The veteran also submitted two statements 
dated April 1976 and August 1977 from a nurse who indicated 
that the veteran was seen in a doctor's office for stomach 
ulcers in 1946.  More importantly, an August 2004 private 
medical statement by Major Worden, M.D., states that he 
treated the veteran in May 1945 for symptoms of abdominal 
pain and distress after eating.  Major Worden explained that 
the pain was elicited in the epigastric area on examination, 
and the veteran was treated as though he had peptic ulcer.  

While the Board may not ignore the statements from the 
veteran's fellow military soldiers, the nurse, and Major 
Worden, in particular, it must be noted that more than fifty 
years separate the last time Major Worden treated the veteran 
and his earliest written statement.  While Major Worden 
indicated he remembered the veteran because he may have 
evacuated him in May 1945, memories tend to fade and become 
distorted over time.  The passage of a considerable period of 
time tends to weaken the probative value of these statements.  
When considered in the context of a December 1945 separation 
examination showing no presence or history of stomach ulcers, 
the Board is inclined to conclude that service connection is 
not proven in this case.  Therefore, the medical evidence of 
record shows that the veteran did not have gastrointestinal 
disability upon discharge from service, and he was not found 
to have stomach ulcers within one year from service.  There 
is no probative medical evidence suggesting a link between 
the veteran's period of service and his stomach ulcers.  

The Board is aware of the appellant's contentions that the 
veteran's stomach ulcers prior to his death are somehow 
etiologically related to service.  The Board has considered 
the veteran's submitted lay statements, the veteran's 
contentions prior to his death, and the appellant's 
assertions.  However, competent medical evidence is required 
in order to grant service connection for this claim.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for stomach 
ulcers, for the purpose of accrued benefits, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

D.  Service Connection for Cause of Death

The appellant essentially alleges during the July 2007 
hearing that the veteran's symptoms involving his ulcers, 
seizures, PTSD, hearing loss, and tinnitus contributed to his 
developing pulmonary failure and severe chronic obstructive 
lung disease.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The evidence shows that the veteran died in December 
2004.  The death certificate indicates that the immediate 
cause of death was pulmonary failure with an underlying cause 
of severe chronic obstructive lung disease.  The death 
certificate also notes that the veteran suffered from 
pulmonary failure for six months and severe chronic 
obstructive lung disease for twenty years.  

During the veteran's lifetime, service connection was in 
effect for malaria, evaluated as noncompensably disabling 
from September 1976.  Service medical records do not reflect 
any findings, treatment or diagnosis of a lung disease.  The 
evidence of record shows that the veteran was treated for a 
history of chronic obstructive pulmonary disease (COPD) from 
December 1996 to February 1999 by a private medical 
physician.  Results from a June 1999 private diagnostic study 
revealed findings related to the progression of fibrosis and 
flattening of the diaphragm suggesting obstructive lung 
disease.  VA outpatient treatment records from January 2003 
to October 2004 reflect diagnoses of chronic airway 
obstructive disease and chronic ischemic heart disease prior 
to his death.  However, there is no competent evidence which 
establishes that the veteran's service-connected disability 
caused or contributed to cause the pulmonary failure and 
severe chronic obstructive lung disease, which were the 
causes of the veteran's death, or that the cause of death was 
related to service.  Thus, service connection for cause of 
the veteran's death must be denied.  

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2005 letter sent to the appellant 
regarding her claim for Disability and Indemnity Compensation 
(DIC) benefits.  Specifically, in the February 2005 letter, 
VA informed the appellant that in order to substantiate a 
claim for service connection for cause of the veteran's 
death, the evidence needed to show the cause of the veteran's 
death, a disease or injury in service, and a relationship 
between the cause of death and the disease or injury in 
service.  The Board notes that DIC claims include claims for 
accrued benefits.  38 U.S.C.A. § 5101(b).  Thus, the notice 
provided to the appellant, also included notice regarding a 
claim for accrued benefits.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that she would need 
to give VA enough information about the records so that it 
could obtain them for her.  Finally, she was told to submit 
any evidence in his possession that pertained to the claims.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  In this case, the appellant did not receive 
the necessary information to reopen the claim in the February 
2005 VCAA letter; however, as previously indicated, the claim 
as been reopened.  Thus, there is no prejudice to the 
appellant in this regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's pending claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records from October 1971 to 
August 2004, and VA outpatient treatment records dated 
January 2003 to October 2006.  VA attempted to obtain the 
veteran's service personnel file from the National Personnel 
Records Center in September 2004.  The National Personnel 
Records Center responded in October 2004 that the information 
could not be reconstructed due to a fire that destroyed a 
large number of service records.  The Board further notes 
that regarding the appellant's claims for accrued benefits, 
the Board is prohibited from considering medical evidence 
received after the date of the veteran's death, other than VA 
records that were constructively of record at the time of 
death.  See 38 C.F.R. § 3.1000(a); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA has 
satisfied all duties to notify and assist the appellant.  

Although an opinion was not obtained in connection with the 
appellant's pending claims, the Board finds that VA was not 
under an obligation to obtain an opinion, as such was not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death or his 
claimed disabilities for accrued benefits may be associated 
with his active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the disability and 
service).  The appellant has not brought forth evidence, 
other than her lay statements, suggestive of a causal 
connection between the veteran's death and service as well as 
the claimed disabilities for accrued benefits purposes and 
service.  The RO informed her that she would need medical 
evidence of a relationship between the veteran's death and 
service, and a causal connection between the claimed 
disabilities and his active service, and the appellant has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a seizure disorder, for 
the purposes of accrued benefits is denied.  

Entitlement to service connection for PTSD, for the purposes 
of accrued benefits is denied.  

Entitlement to service connection for hearing loss, for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for tinnitus, for the 
purposes of accrued benefits is denied.  

New and material evidence having been received, the claim of 
service connection for stomach ulcers, for the purposes of 
accrued benefits is reopened.  

Entitlement to service connection for stomach ulcers, for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


